EXHIBIT 10.8
 
SIXTH LOAN MODIFICATION AGREEMENT
 
This Sixth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of July 16, 2010, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (b) (i) GLOBALOPTIONS, INC., a Delaware
corporation with offices at 1501 M Street, N.W., Washington, D.C. 20005
(“Global”), and (ii) THE BODE TECHNOLOGY GROUP, INC., a Delaware corporation
with offices at 1501 M Street, N.W., Washington, D.C. 20005 (“Bode”) (Global and
Bode are jointly and severally, individually and collectively, referred to
herein as the “Borrower”).
 
1.            DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 31, 2008,
evidenced by, among other documents, a certain Fourth Amended and Restated Loan
and Security Agreement dated as of March 31, 2008, among Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of March 30,
2009, as further amended by a certain Second Loan Modification Agreement dated
as of August 27, 2009, as further amended by a certain Third Loan Modification
Agreement dated as of December 31, 2009, as further amended by a certain Fourth
Loan Modification Agreement dated as of April 15, 2010, and as further amended
by a certain Fifth Loan Modification Agreement dated as of July 12, 2010 (as
amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.
 
2.            DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by (a) the Collateral as described in the Loan Agreement, (b) the
Intellectual Property Collateral as described in a certain Intellectual Property
Security Agreement dated as of March 31, 2008 between Bank and Global (the
“Global IP Security Agreement”), and (c) the Intellectual Property Collateral as
described in a certain Intellectual Property Security Agreement dated as of
March 31, 2008 between Bank and Bode (the “Bode IP Security Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
3.            DESCRIPTION OF CHANGE IN TERMS.
 
 
A.
Modifications to Loan Agreement.

 
 
1
Borrower hereby acknowledges, confirms and agrees that (a) upon the occurrence
of the Sale Event, all outstanding Obligations in connection with Financed
Receivables being sold pursuant to the Sale Event shall be paid in full
immediately, and (b) upon the sale of any assets owned by Global and/or
Guarantor with respect to the James Lee Witt Associates business unit,
including, without limitation, any assets sold pursuant to that certain Asset
Purchase Agreement dated as of May 13, 2010 by and among Borrower, Guarantor and
Witt Group Holdings, LLC (the “Witt Division Sale Event”), all outstanding
Obligations in connection with Financed Receivables being sold pursuant to the
Witt Division Sale Event shall be paid in full immediately.

 
 
2
The Loan Agreement shall be amended by deleting the following language,
appearing in Section 2.1.1(b) thereof:

 
“In addition and notwithstanding the foregoing, (i) prior to the occurrence of
the Sale Event, (A) the aggregate amount of Advances outstanding at any time may
not exceed Ten Million Dollars ($10,000,000.00), and (B) the aggregate amount of
Advances made based upon Aggregate Eligible Accounts outstanding at any time may
not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00), and (ii)
upon and after the occurrence of the Sale Event, the aggregate amount of
Advances outstanding at any time may not exceed Seven Million Five Hundred
Thousand Dollars ($7,500,000.00).”
 
and inserting in lieu thereof the following:
 
“In addition and notwithstanding the foregoing, (i) the aggregate amount of
Advances outstanding at any time may not exceed Five Million Dollars
($5,000,000.00), and (ii) prior to the occurrence of the Sale Event, the
aggregate amount of Advances made based upon Aggregate Eligible Accounts
outstanding at any time may not exceed Two Million Five Hundred Thousand Dollars
($2,500,000.00).”

 
 

--------------------------------------------------------------------------------

 
 
 
3
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f):

 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to (1) prior to the occurrence of the
Sale Event, Fifty Thousand Dollars ($50,000.00), and (2) upon and after the
occurrence of the Sale Event, Thirty Seven Thousand Five Hundred Dollars
($37,500.00) (the “Early Termination Fee”).”
 
and inserting in lieu thereof the following:
 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Twenty Five Thousand Dollars
($25,000.00) (the “Early Termination Fee”).”
 
 
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.4 thereof:

 
“           (a)           Prior to the occurrence of the Sale Event, Borrower
will pay to Bank a collateral handling fee equal to 0.20% (or, with respect to
Financed Receivables based upon Aggregate Eligible Accounts, 0.30%) per month of
the Financed Receivable Balance for each Financed Receivable outstanding based
upon a 360 day year (the “Collateral Handling Fee”), provided, however, for any
Subject Month (as of the first calendar day of such month) to the extent that
Borrower maintained Liquidity of greater than Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) at all times during the applicable Testing
Month, the Collateral Handling Fee shall be 0.0% (or, with respect to Financed
Receivables based upon Aggregate Eligible Accounts, 0.10%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year.  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  Except as otherwise provided in Section 2.3.1(b)(i), the
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.
 
(b)           Upon and after the occurrence of the Sale Event, Borrower will pay
to Bank a collateral handling fee equal to 0.20% per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year (the “Collateral Handling Fee”), provided, however, for any Subject Month
(as of the first calendar day of such month) to the extent that Borrower
maintained Liquidity of greater than Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00) at all times during the applicable Testing Month, the
Collateral Handling Fee shall be 0.0% per month of the Financed Receivable
Balance for each Financed Receivable outstanding based upon a 360 day
year.  This fee is charged on a daily basis which is equal to the Collateral
Handling Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.”
 

--------------------------------------------------------------------------------


 
and inserting in lieu thereof the following:
 
“           (a)           Prior to the occurrence of the Sale Event, Borrower
will pay to Bank a collateral handling fee equal to 0.20% (or, with respect to
Financed Receivables based upon Aggregate Eligible Accounts, 0.30%) per month of
the Financed Receivable Balance for each Financed Receivable outstanding based
upon a 360 day year (the “Collateral Handling Fee”), provided, however, for any
Subject Month (as of the first calendar day of such month) to the extent that
Borrower maintained Liquidity of greater than Six Million Two Hundred Fifty
Thousand Dollars ($6,250,000.00) at all times during the applicable Testing
Month, the Collateral Handling Fee shall be 0.0% (or, with respect to Financed
Receivables based upon Aggregate Eligible Accounts, 0.10%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year.  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  Except as otherwise provided in Section 2.3.1(b)(i), the
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.
 
(b)           Upon and after the occurrence of the Sale Event, Borrower will pay
to Bank a collateral handling fee equal to 0.20% per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year (the “Collateral Handling Fee”), provided, however, for any Subject Month
(as of the first calendar day of such month) to the extent that Borrower
maintained Liquidity of greater than Six Million Two Hundred Fifty Thousand
Dollars ($6,250,000.00) at all times during the applicable Testing Month, the
Collateral Handling Fee shall be 0.0% per month of the Financed Receivable
Balance for each Financed Receivable outstanding based upon a 360 day
year.  This fee is charged on a daily basis which is equal to the Collateral
Handling Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.”
 
 
5
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.7:

 
“           6.7           Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:


Period
 
Minimum EBDA
April 1, 2010 through June 30, 2010
 
($1,500,000.00)
May 1, 2010 through July 31, 2010
 
If the Sale Event has occurred: ($1,500,000.00)
If the Sale Event has not occurred: ($1,000,000.00)
June 1, 2010 through August 31, 2010
 
If the Sale Event has occurred: ($600,000.00)
If the Sale Event has not occurred: ($500,000.00)
July 1, 2010 through September 30, 2010
 
If the Sale Event has occurred: ($400,000.00)
If the Sale Event has not occurred: ($100,000.00)
August 1, 2010 through October 31, 2010, and for each three-month period ending
on the last day of each month thereafter
 
If the Sale Event has occurred: $1.00
If the Sale Event has not occurred: ($100,000.00)”


 
 

--------------------------------------------------------------------------------

 
 
and inserting in lieu thereof the following:
 
“           6.7           Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:


May 1, 2010 through July 31, 2010
  $ (1,500,000.00 )
June 1, 2010 through August 31, 2010
  $ (1,000,000.00 )
July 1, 2010 through September 30, 2010
  $ (1,500,000.00 )
August 1, 2010 through October 31, 2010, and for each three-month period ending
on the last day of each month thereafter
  $ (1,000,000.00 )”

 
 
6
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate plus
one and three quarters of one percent (1.75%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower maintained Liquidity of greater than Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) at all times during the applicable Testing
Month, the Applicable Rate shall be a per annum rate equal to the Prime Rate
plus one percent (1.0%).”
 
“           “EBDA” means (a) Net Income, plus (b) to the extent deducted in the
calculation of Net Income, depreciation expense, amortization expense, non-cash
impairment charges and non-cash stock compensation expenses, plus (c) gains
and/or losses related to the sale of certain divisions and/or Subsidiaries of
Borrower consented to by Bank in writing on a case-by-case basis in Bank’s sole
discretion.”
 
“           “Facility Amount” is (a) prior to the occurrence of the Sale Event,
Twelve Million Five Hundred Thousand Dollars ($12,500,000.00), and (b) upon and
after the occurrence of the Sale Event, Nine Million Three Hundred Seventy Five
Thousand Dollars ($9,375,000.00).”
 
and inserting in lieu thereof the following:
 
“           “Applicable Rate” is a per annum rate equal to the Prime Rate plus
one and three quarters of one percent (1.75%), provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower maintained Liquidity of greater than Six Million Two Hundred Fifty
Thousand Dollars ($6,250,000.00) at all times during the applicable Testing
Month, the Applicable Rate shall be a per annum rate equal to the Prime Rate
plus one percent (1.0%).”
 
“           “EBDA” means (a) Net Income, plus (b) to the extent deducted in the
calculation of Net Income, depreciation expense, amortization expense, non-cash
impairment charges and non-cash stock compensation expenses, plus (c) gains
and/or losses related to the sale of certain divisions and/or Subsidiaries of
Borrower consented to by Bank in writing on a case-by-case basis in Bank’s sole
discretion, so long as such gains and/or losses are in accordance with the
estimates previously provided by Borrower to Bank, as determined by Bank in
Bank’s sole discretion, plus (d) extraordinary severance and bonus expenses paid
out in accordance with a triggered change in control under the employment
contracts of Harvey Schiller, Barry Watson and Jeff Nyweide, so long as such
severance and bonus expenses are in accordance with the estimates previously
provided by Borrower to Bank, as determined by Bank in its sole discretion.”

 
 

--------------------------------------------------------------------------------

 
 
“           “Facility Amount” is Six Million Two Hundred Fifty Thousand Dollars
($6,250,000.00).”
 
 
7
The Loan Agreement shall be amended by deleting the Compliance Certificate
appearing as Exhibit B thereto and inserting in lieu thereof the Compliance
Certificate attached on Schedule 1 hereto.

 
4.            FEES.  Borrower shall pay to Bank a modification fee equal to Ten
Thousand Dollars ($10,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof.   Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.
 
5.            RATIFICATION OF IP SECURITY AGREEMENTS.
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Global IP Security Agreement and acknowledges,
confirms and agrees that the Global IP Security Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined therein.
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Bode IP Security Agreement and acknowledges,
confirms and agrees that the Bode IP Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined therein.
 
6.            RATIFICATIONS OF PERFECTION CERTIFICATES.
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Global and Bank, and acknowledges, confirms and agrees
the disclosures and information Global provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Bode and Bank, and acknowledges, confirms and agrees
the disclosures and information Bode provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
7.            CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.
 
8.            RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
9.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
10.            CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 
 

--------------------------------------------------------------------------------

 
 
[The remainder of this page is intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.


BORROWER:
 
BANK:
     
GLOBALOPTIONS, INC.
 
SILICON VALLEY BANK
         
By:
/s/ Jeffrey O. Nyweide
 
By:
/s/ Christine Egitto
         
Name: 
Jeffrey O. Nyweide
 
Name: 
Christine Egitto
         
Title:
CFO
 
Title:
VP
         
THE BODE TECHNOLOGY GROUP, INC.
               
By:
/s/ Jeffrey O. Nyweide
               
Name:
Jeffrey O. Nyweide
               
Title:
CFO
     



The undersigned, GLOBALOPTIONS GROUP, INC. (“Guarantor”) hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of (a) a
certain Unconditional Guaranty (the “Guaranty”) dated as of March 31, 2008,
executed and delivered by Guarantor, pursuant to which Guarantor unconditionally
guaranteed the prompt, punctual and faithful payment and performance of all
Obligations of Borrower to Bank, (b) a certain Security Agreement (the “Security
Agreement”) dated as of March 31, 2008, between Guarantor and Bank, pursuant to
which Guarantor granted Bank a continuing first priority security interest in
the Collateral (as the term is defined therein) to secure the payment and
performance of the Obligations under the Guaranty in accordance with the terms
of the Security Agreement, and (c) a certain Intellectual Property Security
Agreement (the “IP Agreement”) dated as of March 31, 2008, between Guarantor and
Bank, pursuant to which Guarantor granted Bank a continuing first priority
security interest in the Intellectual Property Collateral (as the term is
defined therein) to secure the payment and performance of the Obligations under
the Guaranty in accordance with the terms of the IP Agreement.  In addition,
Guarantor acknowledges, confirms and agrees that the Guaranty, Security
Agreement, and IP Agreement shall remain in full force and effect and shall in
no way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.


GLOBALOPTIONS GROUP, INC.
   
By:
/s/Harvey Schiller
   
Name:
Harvey Schiller
   
Title:
Chairman and CEO


 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


EXHIBIT B


[ex10-8logo.jpg]


SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of GlobalOptions, Inc. and The Bode Technology Group,
Inc. (individually and collectively, jointly and severally, “Borrower”) certify
under the Fourth Amended and Restated Loan and Security Agreement, as amended
from time to time (as amended, the “Agreement”) between Borrower and Silicon
Valley Bank (“Bank”) as follows (all capitalized terms used herein shall have
the meaning set forth in the Agreement):


Borrower represents and warrants for each Financed Receivable:


Each Financed Receivable is an Eligible Account;


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.


Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 
 

--------------------------------------------------------------------------------

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company”  under the Investment Company Act.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards
Act.  Borrower has not violated any laws, ordinances or rules, the violation of
which could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any Subsidiary’s properties or assets have been used by Borrower
or any Subsidiary or, t o the best of Borrower’s knowledge, by previous Persons,
in disposing, producing, storing, treating, or transporting any hazardous
substance other than legally.  Borrower and each Subsidiary has timely filed all
required tax returns and paid, or made adequate provision to pay, all material
taxes, except those being contested in good faith with adequate reserves under
GAAP.  Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.


Borrower is in compliance with the financial covenant set forth in Section 6.7
of the Agreement.


All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.


Pricing Reduction



   
Required
 
Actual
 
Pricing Change
             
Liquidity
  
>$6,250,000
  
$_______
  
Yes No



Financial Covenant



   
Required
 
Actual
 
Compliance
             
EBDA
  
$_________*
  
$_________
  
Yes No



*As set forth in Section 6.7(a) of the Agreement.


Sincerely,



     
Signature
 
Title
 
Date


 
 

--------------------------------------------------------------------------------

 